Case 8:19-cv-00710-MSS-TGW Document 141 Filed 07/01/20 Page 1 of 5 PageID 3857




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  UMG RECORDINGS, INC., et al.,

                  Plaintiffs,

          v.
                                                     Case No. 8:19-cv-710-MSS-TGW
  BRIGHT HOUSE NETWORKS, LLC,

                  Defendant.


          PLAINTIFFS’ AMENDED CERTIFICATE OF INTERESTED PERSONS
                  AND CORPORATE DISCLOSURE STATEMENT

        Plaintiffs hereby disclose the following amended certificate of interested persons and

 corporate disclosure statement, pursuant to this Court’s Order on Interested Persons and

 Corporate Disclosure Statement::

        1.       The name of each person, attorney, association of persons, firm, law firm,

 partnership, and corporation that has or may have an interest in the outcome of this action —

 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

 that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

 party in the case:

               1. UMG Recordings, Inc.
               2. Capitol Records, LLC
               3. Universal Music Corp.
               4. Universal Music – MGB NA LLC
               5. Universal Music Publishing Inc.
               6. Universal Music Publishing AB
               7. Universal Music Publishing Limited
               8. Universal Music Publishing MGB Limited
               9. Universal Music – Z Tunes LLC
               10. Universal/MCA Music Limited
               11. Universal/MCA Music Publishing Pty. Limited
Case 8:19-cv-00710-MSS-TGW Document 141 Filed 07/01/20 Page 2 of 5 PageID 3858




           12. Music Corporation of America, Inc.
           13. Polygram Publishing, Inc.
           14. Songs of Universal, Inc.
           15. Warner Records Inc. (f/k/a Warner Bros. Records Inc.)
           16. Atlantic Recording Corporation
           17. Bad Boy Records LLC
           18. Elektra Entertainment Group Inc.
           19. Fueled By Ramen LLC
           20. Maverick Recording Company
           21. Nonesuch Records Inc.
           22. Rhino Entertainment Company
           23. The All Blacks U.S.A., Inc.
           24. Warner Music Inc.
           25. Warner Records/SIRE Ventures LLC
           26. WEA International Inc.
           27. Warner Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.)
           28. Warner-Tamerlane Publishing Corp.
           29. W Chappell Music Corp. d/b/a WC Music Corp. (f/k/a WB Music Corp.)
           30. W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.)
           31. Unichappell Music Inc.
           32. Rightsong Music Inc.
           33. Cotillion Music, Inc.
           34. Intersong U.S.A., Inc.
           35. Sony Music Entertainment
           36. Arista Music
           37. Arista Records LLC
           38. LaFace Records LLC
           39. Provident Label Group, LLC
           40. Sony Music Entertainment US Latin
           41. The Century Family, Inc.
           42. Volcano Entertainment III, LLC
           43. Zomba Recordings LLC
           44. Sony/ATV Music Publishing LLC
           45. EMI Al Gallico Music Corp.
           46. EMI April Music Inc.
           47. EMI Blackwood Music Inc.
           48. Colgems-EMI Music Inc.
           49. EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music
           50. EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude Music
           51. EMI Entertainment World Inc. d/b/a EMI Foray Music
           52. EMI Jemaxal Music Inc.
           53. EMI Feist Catalog Inc.
           54. EMI Miller Catalog Inc.
           55. EMI Mills Music, Inc.
           56. EMI U Catalog Inc.
           57. Famous Music LLC



                                            2
Case 8:19-cv-00710-MSS-TGW Document 141 Filed 07/01/20 Page 3 of 5 PageID 3859




             58. Jobete Music Co. Inc.
             59. Stone Agate Music
             60. Screen Gems-EMI Music Inc.
             61. Stone Diamond Music Corp.
             62. Warner Music Group Corp.
             63. AI Entertainment Holdings LLC
             64. Affiliates of AI Entertainment Holdings LLC
             65. BB Investments LLC
             66. Bad Boy Records
             67. Vivendi S.A.
             68. Sony Corporation

        2.      The name of every other entity whose publicly-traded stock, equity, or debt may

 be substantially affected by the outcome of the proceedings:

        At present, Plaintiffs are unaware of any such entity.

        3.      The name of every other entity which is likely to be an active participant in the

 proceedings, including the debtor and members of the creditors’ committee (or twenty largest

 unsecured creditors) in bankruptcy cases:

        At present, Plaintiffs are unaware of any such entity.

        4.      The name of each victim (individual or corporate) of civil and criminal conduct

 alleged to be wrongful, including every person who may be entitled to restitution:

        Plaintiffs.


  Dated: July 1, 2020.                           Respectfully submitted,

                                                 /s/ Jeffrey M. Gould
                                                 Matthew J. Oppenheim
                                                 Scott A. Zebrak
                                                 Jeffrey M. Gould
                                                 OPPENHEIM + ZEBRAK, LLP
                                                 4530 Wisconsin Ave. NW, 5th Floor
                                                 Washington, DC 20016
                                                 Tel: 202-621-9027
                                                 matt@oandzlaw.com
                                                 scott@oandzlaw.com
                                                 jeff@oandzlaw.com

                                                 Mitchell A. Kamin


                                                 3
Case 8:19-cv-00710-MSS-TGW Document 141 Filed 07/01/20 Page 4 of 5 PageID 3860




                                      Neema T. Sahni
                                      COVINGTON & BURLING LLP
                                      1999 Avenue of the Stars, Suite 3500
                                      Los Angeles, California 90067-4643
                                      Telephone: + 1 (424) 332-4800
                                      mkamin@cov.com
                                      nsahni@cov.com

                                      Jonathan M. Sperling
                                      COVINGTON & BURLING LLP
                                      The New York Times Building
                                      620 Eighth Avenue
                                      New York, NY 10018-1405
                                      Telephone: + 1 (212) 841-1000
                                      jsperling@cov.com

                                      Attorneys for Plaintiffs
                                      Bryan D. Hull
                                      Florida Bar No. 20969
                                      BUSH ROSS, P.A.
                                      1801 North Highland Avenue
                                      P.O. Box 3913
                                      Tampa, Florida 33601-3913
                                      Telephone: (813) 224-9255
                                      bhull@bushross.com
                                      Local Counsel for Plaintiffs




                                      4
Case 8:19-cv-00710-MSS-TGW Document 141 Filed 07/01/20 Page 5 of 5 PageID 3861




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 1, 2020, all counsel of record who consented to electronic
 service are being served with a copy of this document via the Court’s CM/ECF system.

                                                      /s/ Jeffrey M. Gould
                                                      Jeffrey M. Gould

                                                      Attorney for Plaintiffs




                                                  5
